DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,107,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent ‘143 fully discloses the claims of the application.  See below:
Regarding claims 1 and 11 paent”143 discloses,
Inputting one or more pairs of digital images into a neural network (note claim 1, col. 17 lines 1-3);
 Determining, using the neural network, a respective contrastive loss for each respective pair of digital images of the one or more pairs of digital images;
Receiving one or more new digital images (note claim 1, col. 17 lines 12) ; and 
Determining, using the neural network, the one or more new digital images and the respective contrastive loss, at least one image to which the one or more new digital images is similar (note claim 1, col. 17 lines 13-16).

Regarding claims 2 and 12 patent ‘143 discloses,
 	Wherein the neural network comprises a convolutional neural network (note claim 1, col. 16 lines 66-67).

Regarding claims 3 and 13 patent ‘143 discloses,
 	Wherein the convolutional neural network comprises a two branch Siamese convolutional neural network (note claim 1, col. 16 lines 66-67).

Regarding claims 4 and 14 patent ‘143 discloses,
 	Wherein the one or more pairs of digital images are pre-labeled (note claim 1, col. 17 lines 4-5).

Regarding claims 5 and 15 Patent ‘143 discloses,
 	Coordinating displaying the at least one image (note col. 18 lines 42-43), on an electronic device of a user who submitted the one or more new digital images (claim 1), as a recommendation to the user (claim 1)

Regarding claims 6 and 16 Patent ‘143 discloses,
 	Wherein the neural network is configured to transform the one or more pairs of digital images into one or more vectors (note claim 3, col. 17 line 26-29).

Regarding claims 7 and 17 ‘143 discloses,
 	Combining the respective contrastive loss with one or more respective feedback-based features (claim 8); and determining the at least one image to which the one or more new digital images is similar comprises: determining, using the neural network, the one or more new digital images and the respective contrastive loss, as combined with the one or more respective feedback-based features, the at least one image to which the one or more new digital images is similar (claim 8).

Regarding claims 8 and 18 patent ‘143 discloses,
 	Combining the respective contrastive loss with one or more respective content-based features (claims 6); and determining the at least one image to which the one or more new digital images is similar comprises: determining, using the neural network, the one or more new digital images and the respective contrastive loss, as combined with the one or more respective content-based features, the at least one image to which the one or more new digital images is similar (claim 6).

Regarding claims 9 and 19 patent ‘143 discloses,
 	Wherein the neural network is configured for error correction (claim 5).

Regarding claims 10 and 20 patent ‘143 discloses,
 	Imposing one or more penalties when at least one of the one or more pairs of digital images are mis-labeled (claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
December 17, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664